Case 1:03-cr-01256-JFK Document 225 Filed 06/17/20 Page 1 of 2

| USDC SDNY
} DOCUMENT
| ELECTRONICALLY FILED |
|, DOC #: _ |
| DATE FILED: Givi fee 5

 

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

carp eerie are AAR ecg
4

 

 

 

 

 

 

ii on ne ee x
UNITED STATES OF AMERICA, :
: No. 03 Cr. 1256 (JFK)
-against-— : No. 16 Civ. 3118 (JFK)
AGRON GJIDIJA, : ORDER
Defendant. :
we ee ee ee ee xX

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should remain in effect. On June 16, 2020, the
Government informed the Court that the stay should be lifted to
allow the action to proceed.

Accordingly, within sixty days of the date of this Order,
the Government shall file an answer or otherwise respond to
Defendant Agron Gjidija’s motion to vacate his conviction and
sentence pursuant to 28 U.S.C. § 2255. Gjidija shall have
thirty days from the date on which he is served with the
Government’s answer to file a response. Absent further order,
Gjidija’s motion will be considered fully submitted as of that
date.

All further papers filed or submitted for filing must
include the criminal docket number and will be docketed in the

criminal case.
Case 1:03-cr-01256-JFK Document 225 Filed 06/17/20 Page 2 of 2

The Clerk of Court is respectfully directed to terminate
the stay imposed in this case.
SO ORDERED.
Dated: New York, New York ¢
June 17, 2020 Nt 2) ;

John F.* Keenan
United States District Judge

 

 

 
